SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 29, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF):’ 33.042.730/0001-04 Company Registry (NIRE): 35-3.0039609.0 NOTICE TO THE MARKET In accordance with CVM Instruction 358, Companhia Siderúrgica Nacional (“CSN”) hereby informs its shareholders and the market in general, in addition to the material fact published on April 27, 2016, that CSN elected two (2) members of the Board of Directors and one (1) member of the Fiscal Council, and their respective alternates, at the Annual Shareholders' Meeting of Usinas Siderúrgicas de Minas Gerais S.A. (“USIMINAS”) held on April 28, 2016. Said election was authorized by the Administrative Council for Economic Defense ( Conselho Administrativo de Defesa Econômica , or “CADE”), Brazil’s antitrust authority, at a session held on April 27, 2016. The candidates elected by CSN are (i) Gesner José Oliveira Filho (sitting member), (ii) Ricardo Antonio Weiss (sitting member), (iii) Derci Alcantara (alternate) and (iv) Sonia Julia Sulzbeck Villalobos (alternate) for the Board of Directors, and (v) Wagner Mar (sitting member) and (vi) Pedro Carlos de Mello (alternate) for the Fiscal Council. The investiture of the members elected by CSN is conditioned to the signature of a term of commitment with CADE, which will ensure their full independence from CSN, in addition to other obligations such as to send periodic reports to CADE. Furthermore, the work of these independent members will contribute to strengthening USIMINAS’ governance and overcoming the company’s crisis. To this end, we reaffirm that CADE’s decision to allow the election of said members will contribute to ensuring USIMINAS’ financial health and, consequently, to maintaining a healthy competitive environment in the steel market. São Paulo, April 29, 2016 Paulo Rogério Caffarelli Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 29, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
